In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Turbow, J.), dated December 13, 2005, which, upon a fact-finding order of the same court dated November 3, 2005, made after a hearing, finding that the appellant committed an act *704which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree, adjudged him to be a juvenile delinquent and placed him with the Office of Children and Family Services for a period of 18 months. The appeal brings up for review the fact-finding order dated November 3, 2005.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence adduced at the fact-finding hearing in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]; Matter of Nicholas A., 28 AD3d 477, 477 [2006]; cf. People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish that the appellant committed an act which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree (see Penal Law § 155.30 [5]). Moreover, upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (cf. CPL 470.15 [5]). Schmidt, J.P, Mastro, Santucci and Fisher, JJ., concur.